Case 1:21-cv-00972-AT Document 26 Filed 04/21/21 Page 1of1

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED

 

KEVIN FERRARO, DOC #:
DATE FILED: 4/21/2021

Plaintiff,

 

-against-

21 Civ. 972 (AT)

MUNICIPAL CREDIT UNION; TRANS UNION,
LLC; AND EXPERIAN INFORMATION ORDER
SOLUTIONS, INC.,

 

Defendants.
ANALISA TORRES, District Judge:

 

The Court has been advised that all claims asserted herein have been settled in principle as to
Defendant Municipal Credit Union. ECF No. 25. Accordingly, as to Municipal Credit Union only,
the above-entitled action be and is hereby dismissed and discontinued without costs, and without

prejudice to the right to reopen the action within thirty days of the date of this Order if the settlement
is not consummated.

Any application to reopen must be filed within thirty days of this Order; any application to
reopen filed thereafter may be denied solely on that basis. Further, if the parties wish for the Court to
retain jurisdiction for the purposes of enforcing any settlement agreement, they must submit the
settlement agreement to the Court within the same thirty-day period to be so-ordered by the Court.
Per Rule IV(C) of the Court’s Individual Practices in Civil Cases, the Court will not retain
jurisdiction to enforce a settlement agreement unless it is made part of the public record.

As to Municipal Credit Union only, any pending motions are moot and all conferences are
vacated. The Clerk of Court is directed to terminate Municipal Credit Union as a defendant.

SO ORDERED.

Dated: April 21, 2021
New York, New York

ANALISA TORRES
United States District Judge
